Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response to Election/Restriction was received on 8/15/22. Since it appears the Applicants elected Group I with traverse, no Applicants are no longer in the First Action Interview program
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 8/15/22 is acknowledged.  The traversal is on the ground(s) that because there would be no undue burden on examination to simultaneously consider the related process and product claims in a coordinated and compact examination..  This is not found persuasive because Group I and Group II are found in different class/subclass search and therefore the different searches would provide an undue burden to the Examiner. .
The requirement is still deemed proper and is therefore made FINAL.
In addition, it appears the Applicants filed for First Acton Interview and since the Applicant did not elect without traverse, the Applicants can no longer stay in First Action Interview Pilot. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is considered by the examiner.
Drawings
The Drawings submitted on 2/4/21 has been accepted.
Claim Analysis
In regards to the Guenther reference, the recitation that fuel cell has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self- contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951.). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guenther (DE 10128970).
Regarding claims 1-5, the Guether reference discloses electrochemical cell comprising an anode,  a cathode, and an ion conducting membrane disposed between the anode and the cathode ([0006], [0011]), wherein the anode includes an anode catalyst layer phosphide of nickel layer ([0006]) on a core (Applicant’s support; [0017]). The Guether reference is silent in disclosing that the nickel phosphide is an ionic compound, however, it is the position of the Examiner that such properties are inherent, given that Guether reference and the present application utilize the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noako (JP2011060531) in view of Dismukes (US Publication 2016/0355936).
Regarding claims 1-5, the Noako reference discloses a fuel cell comprising an anode, a cathode, and an anion exchange polymer membrane disposed between the anode and the cathode (Abstract). Thea anode includes a catalyst. The Noako reference teaches a generic anode catalyst material of nickel complex ([0025]; Applicant’s non-precious metal and not oxygen). The Noako reference is silent in teaching the catalyst comprises a non-metal, however teaches that the fuel cell must reduce flooding or water ([0049]) that would deteriorate the fuel cell. The Dismukes reference discloses fuel cell ([0043]) comprises catalyst for the anode of nickel complexes to be Ni5P4. The nickel complexes reduces water (Dismukes;[007]). Therefore, it would have been obvious before the effective filing date of the invention to incorporate nickel complexes of Ni5P4 for an anode of a fuel cell disclosed by the Dismukes reference to reduce water for the generic teaching of an anode catalyst requiring nickel complexes and to solve reduction of water in the fuel cell disclosed by the Noako reference in order to provide an improved fuel cell. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex
In addition, the  Naoko in view of the Dismuke reference is silent in disclosing that the nickel phosphide is an ionic compound, however, it is the position of the Examiner that such properties are inherent, given that Naoko in view of the Dismuke reference and the present application utilize the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 6, the Naoko reference discloses nickel complex is in a particulate form including particles of the ionic compound ([0025]).
  Regarding claim 7, the Naoko reference discloses the anode further includes an anode catalyst support, and the particles of the ionic compound are disposed on the anode catalyst support ([0025]).  
Regarding claim 8, the Naoko reference discloses comprising supplying an oxidant to the cathode ([0019])and supplying a fuel including hypophosphite to the anode ([0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725